Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed 5/4/2022 has been entered and fully considered.
Claims 1 and 16 have been amended.
Summary
Applicant’s arguments see pages 8-13, filed 5/4/2022, with respect to claims 1-28 have been fully considered and are persuasive.  The 103 rejection of claims 1-28 have been withdrawn.
Claims 1-28 are pending and have been considered.
Reasons for Allowance
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is set forth on the PTO-892 and/or PTO-1449.  The claims are allowable because the prior art fails to teach or suggest Applicant’s invention as claimed, 
specifically, the combination of a reaction unit for catalytic conversion of a hydrocarbon or hydrocarbon containing feedstock to a petrochemical mixture, the reaction unit comprising: a housing; a fluid bed distributor plate located at a bottom of the housing; a regeneration zone and a stripping zone located above the fluid bed distributor plate, in which catalytic particles are housed; a reaction zone located above the stripping zone; and a condensation zone located above the reaction zone, in which a petrochemical product fluid is condensed, wherein each of the regeneration zone, the stripping zone, the reaction zone, and the condensation zone is located within the housing so that each zone is in direct contact with at least another zone within the housing, recited in the claims; which is outside the scope of prior art.
	KROEPER ET AL. (US 3082165) is the closest prior art that teaches:
KROEPER teaches in col 2 ln 56 - col. 3 ln 3 an arrangement in which the layer serving for cracking and the layer serving for regeneration are arranged above the other is shown diagrammatically in FIGURE of the accompanying drawings. In a reaction vessel :It tapered conically at the bottom, there is arranged, above a wind chamber 12, a perforated base plate 13' throug which is supplied oxygen-containing gas which is supplied from a pipe 14, which passes into a layer 17a of catalyst particles situated above the base plate 13 and sets the particles in fluidized motion. The hydrocarbon to be cracked is supplied through a pipe 15 and through a distributor plate 16 to the catalyst layer 17b situated above the same. The catalyst layers 17aand 17b communicate directly with each other only through the annular space between the distributor plate 16 and the inner wall of the reaction vessel 11. The distance between the distributor plate and the base plate 13 can be regulated so that the oxygen supplied through the base plate 13 is used up by burning oil the carbon situated on the catalyst before it reaches the upper distributor plate 16. The fraction of the catalyst particles entrained from the layer 17b by the reaction gases is precipitated in a dust separator 18 and returned through a pipe 19 to the layer. The reaction gases leaves the apparatus through a pipe 20.  (Also see claim 1 of KROEPER, TABLE I and II)
	However, KROEPER differs from the claimed invention in that KROEPER does not disclose or suggest wherein each of the regeneration zone, the stripping zone, the reaction zone, and the condensation zone is located within the housing so that each zone is in direct contact with at least another zone within the housing.
In other words, KROEPER teaches a reactor (see Figure 1 or 3) in which there is a first layer 17a of catalytic particles, a distribution plate 16 located on top of the first layer 17a, and a second layer 17a of catalytic particles located on top of the distribution plate 16.  KROEPER discloses at column 2, lines 55-60, that a cracking layer is located on top of a regeneration layer, but fails to teach or suggest a stripping layer.  Furthermore, KROEPER shows in Figures 2A to 2C that inside the reactor 1 shown in Figure 1, the regeneration layer is actually separated from the cracking layer as the regeneration layer is placed in annular chambers (see disclosure at column 2, lines 44- 55), which are represented as hatching areas in these figures.
Thus, KROEPER clearly indicates that the regeneration layer is not in direct contact with the cracking layer, which is contrary to the claims; which is outside the scope of KROEPER.
Therefore, any combination of KROEPER fails to disclose or suggest Applicant’s claimed invention recited in claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771







/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771